DETAILED ACTION
This Final Rejection is in response to the amended claims filed on 3/1/2022.
Claims 1-4 and 7-13 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 2005/01 13201).

As to claim 1 Kimura discloses a method for operating a drive train (figure 1) for starting the drive train and for towing the drive train to a defined set rotational speed (figure 1 #4), which corresponds to a defined percentage of a rated rotational speed of the drive train (all rotational speeds are a defined percentage of a drivetrains rotational speed.  Motors have a rated speed to which they operate) ,the drive train configured as a pump or a compressor (#6) (paragraph 0015 is a turbo), having a main drive that is an electric machine that can be operated with a constant rotational speed (4), having an auxiliary drive that is an electric machine that can be operated with a variable rotational speed (5), and having a speed modulation gearbox (3) with a fixed mechanical transmission ratio (g1 and g2) connected between the main drive (4) and the auxiliary drive (5) and the drive train, comprising: 
starting the main drive via a direct-on-line-start with direct coupling to a supply network ( the main drive is direct connected to the transmission which is part of the supply network); 
starting the auxiliary drive (5), subject to an intermediate connection of a converter (8) with indirect coupling to the supply network (E) at a time before the main drive; and (paragraph 0064 and 0068) (both the Main drive and the Aux drive are started rotating at the same time as disclosed in (0065) though the gear set.  But the Drive unit is not powered until it reaches a set speed (see claim 6) so the main drive is spinning but is not powered/started until after the Aux drive.
operating the main drive is operated motorically in forward mode at least at times and accelerated to its rated rotational speed for towing the drive train to the defined set rotational speed, which corresponds to a defined percentage of a 
Reverse operation is a relative term. The aux unit is operated in power mode to turn the system. This power mode can be considered reverse and the generation mode can be considered forward or visa versus.

As to claim 2 Kimura discloses the method according to Claim 1, further comprising: operating the auxiliary drive subsequently in a generatorically reverse mode, at least at times, on reaching the defined set rotational speed on the drive train and/or on reaching the rated rotational speed on the main drive. (Paragraphs 0097 and 0098). (decelerating the speed with the aux motor is the same as operating it in reverse)

As to claim 3 Kimura discloses the method according to Claim 1, wherein on reaching the defined set rotational speed on the drive train or on reaching the rated rotational speed on the main drive, the starting of the drive train is completed. (figure 12 step S5-S7) When the speed is reached at S4 then the constant speed motor is turned on and if the operation is normal then the control of starting is finished ($7).

As to claim 4 Kimura discloses the method according to Claim 1, wherein on reaching the defined set rotational speed on the drive train and/or on reaching the rated rotational speed on the main drive the converter is activated to change an operation of 

As to claim 7 Kimura discloses the method according to Claim 6, wherein the auxiliary drive is started at a time before the main drive such that initially, exclusively the auxiliary drive is operated motorically in forward mode and the main drive is initially stationary, and wherein upon reaching a defined threshold value for the rotational speed of the auxiliary drive, the main drive is operated motorically in forward mode and parallel to this the auxiliary drive is operated initially motorically in forward mode and following this motorically in reverse mode. 
A differential planetary gear apparatus characterized in that: said differential planetary gear apparatus has a single-pinion-type structure in which one planetary gear is arranged in a radial direction and one or more planetary gears are arranged in a circumferential direction in a region between a sun gear and a ring gear; a drive source, a speed-change motive source, and a driven unit are disposed at any one of an input side, an output side, and a speed-change side, respectively; said speed-change motive source comprises an electric motor; and when starting said driven unit, said drive source and said speed-change motive source are started at the same time, or said speed-change motive source is started after said drive source reaches a rated rotational speed. 
Reverse operation is a relative term. The aux unit is operated in power mode to turn the system. This power mode can be considered reverse and the generation mode can be considered forward or visa versus.

As to claim 8 Kimura discloses the method according to Claim 7, wherein the main drive is held at zero rotational speed via its mass inertia or a brake for its stationary state.
The clutch (31) acts as the brake as it separates the main drive from the transmission. Then the Mass inertia of the main drive holds its rotational speed to zero.

As to claim 9 Kimura discloses the method according to Claim 1, wherein the auxiliary drive (5) is started at a time before the main drive such that initially, with the drive train stationary, exclusively the auxiliary drive is operated motorically in reverse mode and the main drive is accelerated by the auxiliary drive, and wherein following this on reaching a defined threshold value for rotational speed of the auxiliary drive, the main drive is operated motorically in forward mode, wherein parallel to this the auxiliary drive is operated motorically in reverse mode.
A differential planetary gear apparatus characterized in that: said differential planetary gear apparatus has a single-pinion-type structure in which one planetary gear is arranged in a radial direction and one or more planetary gears are arranged in a circumferential direction in a region between a sun gear and a ring gear; a drive source, a speed-change motive source, and a driven unit are disposed at any one of an input side, an output side, and a speed-change side, respectively; said speed-change motive source comprises an electric motor; and when starting said driven unit, said drive source and said speed-change motive source are started at the same time, or said speed-change motive source is started after said drive source reaches a rated rotational speed. 
Reverse operation is a relative term. The aux unit is operated in power mode to turn the system. This power mode can be considered reverse and the generation mode can be considered forward or visa versus.

As to claim 10. Kimura discloses the method according to Claim 9, wherein the drive train is held at rotational speed zero via its mass inertia or a brake for its stationary state. 
This is a truth statement of all movement units. Physics states the mass inertia will stop and hold an item stationary if it does not already have a brake to do so.

As to claim 11 Kimura discloses a control unit configured to operate a drive train, having a main drive designed as electric machine operable with a constant rotational speed, an auxiliary drive (5) designed as electric machine operable with a variable rotational speed, and a speed modulation gearbox (G) with a fixed mechanical transmission ratio connected between the two drives and the drive train, 
wherein the control unit for starting the drive train and for towing the drive train to a defined set rotational speed carries out the following on a control side: 
starting the auxiliary drive (5), subject to an intermediate connection of a converter (8) with indirect coupling to the supply network (E) at a time before the main drive; and (paragraph 0064 and 0068) (both the Main drive and the Aux 
starting the main drive via a direct-on-line-start with direct coupling (g1) to a supply network; and 
 operating the main drive and auxiliary drive for towing the drive train to the defined set rotational speed which corresponds to a defined percentage of a rated rotational speed of the drive train (figure 12 S4), 
 wherein the control unit operates the main drive motorically in forward mode at least at times, accelerating it to its rated rotational speed, wherein the control unit, parallel to this, operates the auxiliary drive motorically in reverse mode at least at times. 
Reverse operation is a relative term. The aux unit is operated in power mode to turn the system. This power mode can be considered reverse and the generation mode can be considered forward or visa versus.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2005/01 13201).

As to claims 12 and 13 Kimura discloses all the claim limitations above. But is silent to the method according to Claim 7, wherein the defined threshold value for the rotational speed of the auxiliary drive is a maximum rotational speed of the auxiliary drive. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a motor that is sized to work in the system and be the most efficient in packaging size, weight and value, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its .


Response to Arguments
Applicant's arguments filed 3/01/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art does not disclose starting the Aux drive before the Main drive. This is discloses in the prior art claim 6.  The units are spun up at the same time.  But the Main drive is not energized until it reaches a set speed in order to stop the high voltage draw required to start it from a standstill.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747






/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747